DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application was filed on 03/13/2018. Claims 1-20 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/24/2019 and 08/02/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
All references listed on the IDS submitted on 05/24/2019 and 08/02/2019 are considered except for the following: Non-Patent Literature Document No. 36 on IDS submitted on 05/24/2019 because a legible copy has not been submitted. See MPEP 609.04(a)(II).

Claim Objections
Claims 4 and 8-19 are objected to because of the following informalities:  
Claims 4 and 10 do not end with a period. 
Claim 8: “the data points” in line 4 should be “the plurality of data points” (emphasis added).
Each dependent claim is objected to based on the claims from which it depends. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 1:
a first tool for segregation of complex data sets (Specification [0009] & [00013] reiterate the claim language but do not provide description of the structure for “first tool”)
a second tool for memorization of segregated data and/or identification of new data by comparison to the memorized data (Specification [0009] & [00013] reiterate the claim language but do not provide description of the structure for “second tool”)

wherein the tool for memorization of segregated data and identification of new data by comparison to the memorized data is AI-based (Specification [00011] reiterates the claim language but does not provide description of the structure for “the tool”)
Claim 7
wherein the tool for memorization of segregated data and identification of new data by comparison to the memorized data comprises an artificial neural net (Specification [00011] reiterates the claim language but does not provide description of the structure for “the tool”)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of the claim limitations in claims 1, 6, and 7, as indicated in Section 5 of the Office Action, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As indicated above, the Specification reiterates the claim language but does not provide description of the structure for performing the claimed function. Therefore, claims 1-7 are rejected under 35 U.S.C. 112(a) for lack of written description. 
Each of dependent claims 2-7 are rejected based on the same rationale as the claim from which it depends.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Each of the claim limitations in claims 1, 6, and 7, as indicated in Section 5 of the Office Action, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As indicated above, the Specification reiterates the claim language but does not provide description of the structure for performing the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For examination purposes, the recitation of “a first tool” and “a second tool” in claim 1 and “the tool” in claims 6 and 7 have been interpreted as a hardware tool (for example, a computer or a processor).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the memorized data" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the memorized data" has been interpreted as “memorized data”.
The term "complex" in each of claims 1 and 2 is a relative term which renders the claim indefinite.  The term "complex" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, any type of data set can be considered “complex data sets”.
Claim 3 lacks clarity because the claim recites the abbreviation “AI” without describing what the abbreviation represents. The first instance in which an abbreviation is introduced should include a description of what the abbreviation represents. A recommended amendment is to recite “artificial intelligence ("AI")-based” (interpretation for examination purposes).
Claim 6 recites the limitation "the tool" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the tool" has been interpreted as "a tool".

Claim 8 recites the limitation "the data" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the data" has been interpreted as "the data points".
Claim 8 recites the limitation "the segmented data" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the segmented data" has been interpreted as "a plurality of segmented data".
Claim 8 recites the limitation “the segmented, clustered data” in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, "the segmented, clustered data" has been interpreted as "a plurality of the segmented, clustered data".
Claim 12 recites the limitation “the memorization” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the memorization” has been interpreted as “memorization”.
Claim 12 recites the limitation “the memorized data” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the memorized data” has been interpreted as “memorized data”.
Claim 14 recites the limitation “the presence” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the presence” has been interpreted as “presence”.
Claim 16 recites the limitation “the predicted response” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the predicted response” has been interpreted as “a predicted response”.

Claim 18 recites the limitation “the genetic features” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the genetic features” has been interpreted as “a plurality of genetic features”.
Claim 19 recites the limitation “the system” in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the system” has been interpreted as “a system”.
Claim 20 recites the limitation “the genetic data” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the genetic data” has been interpreted as “a plurality of genetic data”.
Claim 20 recites the limitation “the segmented genetic data” in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the segmented genetic data” has been interpreted as “a plurality of segmented genetic data”.
Claim 20 recites the limitation “the individual data” in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the individual data” has been interpreted as “a plurality of individual data”.
Claim 20 recites the limitation “the correlation” in line 14.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the correlation” has been interpreted as “correlation”.
Each dependent claim is rejected based on the same rationale as the claim from which it depends.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for data segmentation and identification. Each of the following limitations:
...data segmentation and identification
...segregation of complex data sets; and
...memorization of segregated data and/or identification of new data by comparison to the memorized data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“a first tool”; “a second tool”). The above limitations in the context of this claim encompass data segmentation and identification (corresponds to evaluation and judgment with assistance of pen and paper), segregation of complex data sets (corresponds to evaluation with assistance of pen and paper), and memorization of segregated data and/or identification of new data by comparison to the memorized data (corresponds to evaluation and 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a first tool” and “a second tool”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
wherein the segregation of complex data sets comprises non-linear dimension reduction.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“a first tool”; “a second tool”). The above limitations in the context of this claim encompass wherein the segregation of complex data sets comprises non-linear dimension reduction (corresponds to mathematical concept as non-linear dimension reduction refers to a mathematical method that reduces dimensionality of data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a first tool” and “a second tool”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Regarding Claim 3,
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 3 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for data segmentation and identification. Each of the following limitations:
wherein the non-linear dimension reduction is AI-based.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“a first tool”; “a second tool”). The above limitations in the context of this claim encompass wherein the non-linear dimension reduction is AI-based (corresponds to mathematical concept as non-linear dimension reduction refers to a mathematical method that reduces dimensionality of data, and the limitation is merely describing that the mathematical concept of non-linear dimension reduction is based on artificial intelligence concepts, which further include many algorithms that are based on mathematical concepts).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a first tool” and “a second tool”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for data segmentation and identification. Each of the following limitations:
wherein the AI-based non-linear dimension reduction comprises t-distributed stochastic neighbor embedding ("t-SNE").
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“a first tool”; “a second tool”). The above limitations in the context of this claim encompass wherein the AI-based non-linear dimension reduction comprises t-distributed stochastic neighbor embedding ("t-SNE") (corresponds to 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a first tool” and “a second tool”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
wherein the system further comprises a data correction tool.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“a first tool”; “a second tool”). The above limitations in the context of this claim encompass wherein the system further comprises a data correction tool (under broadest reasonable interpretation, a data correction algorithm or model would be considered a “data correction tool,” thus rendering it to correspond to evaluation of data to determine whether data has been declared erroneous and requires correction).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a first tool” and “a second tool”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a system for data segmentation and identification. Each of the following limitations:
...memorization of segregated data and identification of new data by comparison to the memorized data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“a first tool”; “a second tool”) and generally linking the use of a judicial exception to a particular technological environment or field of use language (“the tool...is AI-based”). The above limitations in the context of this claim encompass memorization of segregated data and identification of new data by comparison to the memorized data (corresponds to evaluation and judgment with assistance of pen and paper; in particular, a human can memorize data and compare data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a first tool” and “a second tool”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the additional 
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional element of “the tool...is AI-based” amounts to generally linking the use of a judicial exception to a particular technological environment or field of use by reciting that the tool that performs the judicial exception is generally linked to the “AI” technological field, therefore this additional element does not render the claim to amount to significantly more than a judicial exception. See MPEP 2106.05(h). Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to a system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis:
...memorization of segregated data and identification of new data by comparison to the memorized data.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of mere instructions to apply language (“a first tool”; “a second tool”; “the tool...comprises an artificial neural net”). The above limitations in the context of this claim encompass memorization of segregated data and identification of new data by comparison to the memorized data (corresponds to evaluation and judgment with assistance of pen and paper; in particular, a human can memorize data and compare data).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). The recitation of additional element(s) of “a first tool” and “a second tool”, as drafted, are reciting generic computer components at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Moreover, the recitation of “the tool...comprises an artificial neural net” amounts to mere instruction to apply an artificial neural net to implement the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a 
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
for identification of data from one or more individuals
inputting a plurality of data points into a tool for nonlinear dimension reduction
applying nonlinear dimension reduction to the data points to segment the data into clusters
inputting the segmented data of step b) an artificial intelligence ("AI")-based tool
inputting one or more individual data points into the AI-based tool comprising the segmented data
comparing the data from the one or more individual data points to the segmented, clustered data
identifying the one or more individual data points by correlation with the segmented data memorized within the AI-based tool
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical 
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.


Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the non-linear dimension reduction is AI-based.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein the non-linear dimension reduction is AI-based (corresponds to mathematical concept as non-linear dimension reduction refers to a mathematical method that reduces dimensionality of data, and the limitation is merely describing that the mathematical concept of non-linear dimension reduction is based on artificial intelligence concepts, which further include many algorithms that are based on mathematical concepts).
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 10,
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the AI-based non-linear dimension reduction comprises t-distributed stochastic neighbor embedding ("t-SNE")
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein the AI-based non-linear dimension reduction comprises t-distributed stochastic neighbor embedding ("t-SNE") (corresponds to mathematical concept as t-distributed stochastic neighbor embedding refers to the computation of the probability that pairs of datapoints in the high-dimensional space are related).
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 11,
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 11 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis:
wherein the method further comprises data correction of the plurality of data points.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein the method further comprises data correction of the plurality of data points (data correction corresponds to evaluation wand judgment with assistance of pen and paper).
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 12,
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 12 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the memorization of segregated data and identification of new data by comparison to the memorized data 
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply language (“utilizes an artificial neural 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the recitation of “utilizes an artificial neural net” amounts to mere instruction to apply an artificial neural net to implement the judicial exception. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The recitation of “utilizes an artificial neural net” amounts to mere instruction to apply an artificial neural net to implement the judicial exception. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 13,
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 13 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the plurality of data points are genetic data used for population stratification
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical 
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 14,
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 14 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the plurality of data points are used to determine the presence and/or concentration of microbial organisms or virus.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein the plurality of data points are used to determine the presence and/or concentration of microbial organisms or virus (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 15,
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 15 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the plurality of data points are used to determine the genetic heritage of one or more individuals
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein the plurality of data points are used to determine the genetic heritage of one or more individuals (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.

Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the plurality of data points are used to determine the predicted response of one or more individuals to a particular therapeutic intervention
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein the plurality of data points are used to determine the predicted response of one or more individuals to a particular therapeutic intervention (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 17,
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the plurality of data points are used to determine the presence and/or stage of a disease in one or more individuals.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein the plurality of data points are used to determine the presence and/or stage of a disease in one or more individuals (corresponds to evaluation with assistance of pen and paper).
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein the plurality of data points are used to determine the genetic features associated with a phenotype

Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 19,
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 19 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for identification of data from one or more individuals. Each of the following limitations:
wherein different frames containing different representations of the segmented data are employed to increase the system's performance.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass wherein different frames containing different representations of the segmented data are employed to increase the system's 
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites a method for including or excluding one or more individuals as being descended from a particular heritage:

including or excluding one or more individuals as being descended from a particular heritage
inputting data from the genetic data of a plurality of individuals into a tool for nonlinear dimension reduction
applying nonlinear dimension reduction to the data from a plurality of individuals to segment the data into clusters
inputting the segmented genetic data of step b). into an artificial intelligence ("Al")-based tool
inputting genetic data from one or more individuals into the AI-based tool comprising the segmented genetic data
comparing the genetic data from one or more individuals to the segmented genetic data from the plurality of individuals
including or excluding one or more individuals as being descended from a particular heritage by identifying the correlation of the individual data with segmented genetic data within the AI-based tool
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations). The above limitations in the context of this claim encompass including or excluding one or more individuals as being descended from a particular heritage (corresponds to evaluation), inputting data from the genetic data of a plurality of individuals into a tool for nonlinear dimension reduction (a “tool”, under broadest reasonable interpretation, would include a model that takes input and analyzes the input, therefore this limitation amounts to inputting data into a model to perform nonlinear dimension reduction, which corresponds to evaluating data through mathematical concept), applying nonlinear dimension reduction to the data from a plurality of individuals to segment the data into clusters (corresponds to mathematical concept as non-linear dimension reduction refers to a mathematical method that reduces dimensionality of data), inputting the segmented genetic data of step b). into an artificial intelligence ("Al")-based tool (an “AI-based tool”, under broadest reasonable interpretation, would include a model (tool) that utilizes artificial intelligence algorithm or principle, therefore this limitation amounts to inputting data into a model that is based on an AI algorithm (such as decision tree), thus rendering the limitation to correspond to evaluation with assistance of pen and paper), inputting genetic data from one or more individuals into the AI-based tool comprising the segmented genetic data (correspond to evaluation with assistance of pen and paper, as discussed with respect to the previous limitation), comparing the genetic data from one or more individuals to the segmented genetic data from the plurality of individuals (correspond to evaluation with assistance of pen and paper), and including or excluding one or more individuals as being descended from a particular 
Step 2A Prong Two Analysis: This claim does not recite additional elements. Therefore, this claim does not integrate the abstract idea into a practical application.
Step 2B Analysis: This claim does not recite additional elements. Therefore, this claim does not amount to significantly more than an abstract idea and is therefore ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ulain et al. (US 2019/0156946 A1).
Regarding Claim 1,
Ulain et al. teaches A system for data segmentation and identification (pg. 2 [0017] teaches data segmentation and identification), comprising:
a) a first tool for segregation of complex data sets (pg. 2 [0017]: “if the medical data includes large dimensionality data (e.g., large dimensionality gene expression data), the preprocessing function may apply a dimensionality reduction technique to reduce the dimensions of the large dimensionality data ( e.g., to a number of informative dimensions of the data). In some implementations, the dimensionality reduction technique may include a t-distributed stochastic neighbor embedding technique, an autoencoder technique, and/or the like. Reducing the dimensionality of the medical data may eliminate noise during further processing of the medical data, as described herein. In some implementations, the ACBP platform may process a large quantity of data items that cannot be processed objectively by a human actor” teaches segregating large data sets that cannot be objectively processed by a human actor (correspond to complex data sets) using a t-distributed stochastic neighbor embedding technique; Fig. 2 and [0048] teach that the ACBP platform and its functions are implemented by multiple computing devices (including computers with processors), thus rendering the computing device to correspond to a first tool); and
b) a second tool for memorization of segregated data and/or identification of new data by comparison to the memorized data (pg. 2 [0019]: “As shown in FIG. 1C, and by reference number 130, the ACBP platform may perform, in parallel, clustering and subgrouping techniques on the normalized and dimensionally reduced medical data (e.g., the normalized gene sequences, gene microarray data, and other omics data 115, the normalized clinical trial data 120, and the dimensionally reduced gene expression data 125)...the clustering and subgrouping techniques may include a topological data analysis technique, a non-matrix factorization technique, a neural network technique” teaches performing learning on the normalized and dimensionally reduced medical data (correspond to segregated data) using clustering and subgrouping learning techniques; the learning process corresponds to memorization since the learning process includes unsupervised learning techniques such as using a neural network technique (see pg. 3 [0022]); pg. 3 [0023]: “As shown in FIG. 1D, and by reference number 135, the ACBP platform may identify a group of similar patients, from the potential patients, based on performing the clustering and subgrouping techniques on the normalized and dimensionally reduced medical data” teaches the clustered and subgrouped data (memorized data) is used for identification of a new group of similar patients (identification of new data) by comparison; Fig. 2 and [0048] teach that the ACBP platform and its functions are implemented by multiple computing devices (including computers with processors), thus rendering the computing device to correspond to a second tool).
Regarding Claim 2,
Ulain et al. teaches the system of claim 1. 
Ulain et al. further teaches wherein the segregation of complex data sets comprises non-linear dimension reduction (pg. 2 [0017]: “if the medical data includes large dimensionality data (e.g., large dimensionality gene expression data), the preprocessing function may apply a dimensionality reduction technique to reduce the dimensions of the large dimensionality data (e.g., to a number of informative dimensions of the data). In some implementations, the dimensionality reduction technique may include a t-distributed stochastic neighbor embedding technique, an autoencoder technique, and/or the like. Reducing the dimensionality of the medical data may eliminate noise during further processing of the medical data, as described herein. In some implementations, the ACBP platform may process a large quantity of data items that cannot be processed objectively by a human actor” teaches segregating large data sets that cannot be objectively processed by a human actor (correspond to complex data sets) using a t-distributed stochastic neighbor embedding technique, which is a non-linear dimension reduction technique).
Regarding Claim 3,
Ulain et al. teaches the system of claim 2. 
Ulain et al. further teaches wherein the non-linear dimension reduction is AI-based (pg. 2 [0017]: “if the medical data includes large dimensionality data (e.g., large dimensionality gene expression data), the preprocessing function may apply a dimensionality reduction technique to reduce the dimensions of the large dimensionality data (e.g., to a number of informative dimensions of the data). In some implementations, the dimensionality reduction technique may include a t-distributed stochastic neighbor embedding technique, an autoencoder technique, and/or the like. Reducing the dimensionality of the medical data may eliminate noise during further processing of the medical data, as described herein. In some implementations, the ACBP platform may process a large quantity of data items that cannot be processed objectively by a human actor” teaches segregating large data sets that cannot be objectively processed by a human actor (correspond to complex data sets) using a t-distributed stochastic neighbor embedding technique, which is a non-linear dimension reduction technique that is AI-based as the technique refers to the computation and learning of the probability that pairs of datapoints in the high-dimensional space are related).
Regarding Claim 4,
Ulain et al. teaches the system of claim 3.
Ulain et al. further teaches wherein the AI-based non-linear dimension reduction comprises t-distributed stochastic neighbor embedding ("t-SNE") (pg. 2 [0017]: “if the medical data includes large dimensionality data (e.g., large dimensionality gene expression data), the preprocessing function may apply a dimensionality reduction technique to reduce the dimensions of the large dimensionality data (e.g., to a number of informative dimensions of the data). In some implementations, the dimensionality reduction technique may include a t-distributed stochastic neighbor embedding technique, an autoencoder technique, and/or the like. Reducing the dimensionality of the medical data may eliminate noise during further processing of the medical data, as described herein. In some implementations, the ACBP platform may process a large quantity of data items that cannot be processed objectively by a human actor” teaches segregating large data sets that cannot be objectively processed by a human actor (correspond to complex data sets) using a t-distributed stochastic neighbor embedding technique, which is a non-linear dimension reduction technique that is AI-based as the 
Regarding Claim 6,
Ulain et al. teaches the system of claim 1.
Ulain et al. further teaches wherein the tool for memorization of segregated data and identification of new data by comparison to the memorized data is AI-based (pg. 2 [0019]: “As shown in FIG. 1C, and by reference number 130, the ACBP platform may perform, in parallel, clustering and subgrouping techniques on the normalized and dimensionally reduced medical data (e.g., the normalized gene sequences, gene microarray data, and other omics data 115, the normalized clinical trial data 120, and the dimensionally reduced gene expression data 125)...the clustering and subgrouping techniques may include a topological data analysis technique, a non-matrix factorization technique, a neural network technique” teaches performing learning on the normalized and dimensionally reduced medical data (correspond to segregated data) using clustering and subgrouping learning techniques; the learning process corresponds to memorization since the learning process includes unsupervised learning techniques such as using a neural network technique (see pg. 3 [0022]); pg. 3 [0023]: “As shown in FIG. 1D, and by reference number 135, the ACBP platform may identify a group of similar patients, from the potential patients, based on performing the clustering and subgrouping techniques on the normalized and dimensionally reduced medical data” teaches the clustered and subgrouped data (memorized data) is used for identification of a new group of similar patients (identification of new data) by comparison; pg. 3 [0022] teaches using the neural network technique, which is an AI-based technique; Fig. 2 and [0048] teach that the ACBP platform and its functions are implemented by multiple computing devices (including computers with processors), thus rendering the computing device to correspond to a tool).

Regarding Claim 7,
Ulain et al. teaches the system of claim 1.
Ulain et al. further teaches wherein the tool for memorization of segregated data and identification of new data by comparison to the memorized data comprises an artificial neural net (pg. 2 [0019]: “As shown in FIG. 1C, and by reference number 130, the ACBP platform may perform, in parallel, clustering and subgrouping techniques on the normalized and dimensionally reduced medical data (e.g., the normalized gene sequences, gene microarray data, and other omics data 115, the normalized clinical trial data 120, and the dimensionally reduced gene expression data 125)...the clustering and subgrouping techniques may include a topological data analysis technique, a non-matrix factorization technique, a neural network technique” teaches performing learning on the normalized and dimensionally reduced medical data (correspond to segregated data) using clustering and subgrouping learning techniques; the learning process corresponds to memorization since the learning process includes unsupervised learning techniques such as using a neural network technique (see pg. 3 [0022]); pg. 3 [0023]: “As shown in FIG. 1D, and by reference number 135, the ACBP platform may identify a group of similar patients, from the potential patients, based on performing the clustering and subgrouping techniques on the normalized and dimensionally reduced medical data” teaches the clustered and subgrouped data (memorized data) is used for identification of a new group of similar patients (identification of new data) by comparison; pg. 3 [0022] teaches using the neural network technique (corresponds to artificial neural net); Fig. 2 and [0048] teach that the ACBP platform and its functions are implemented by multiple computing devices (including computers with processors), thus rendering the computing device to correspond to a tool).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-13, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ulain et al. (US 2019/0156946 A1) in view of Cohen et al. (US 2018/0068083 A1).
Regarding Claim 5,
Ulain et al. teaches the system of claim 1. 
Ulain et al. does not appear to explicitly teach wherein the system further comprises a data correction tool.
However, Cohen et al. teaches wherein the system further comprises a data correction tool (Fig. 3 and pg. 5 [0041]: “FIG. 3 is a flow diagram illustrating operations for identification and correction of problematic data, in accordance with example embodiments” teaches a data correction tool).
Ulain et al. and Cohen et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the system further comprises a data correction tool as taught by Cohen et al. to the disclosed invention of Ulain et al.

Regarding Claim 8,
Ulain et al. teaches A method for identification of data from one or more individuals (Fig. 1A teaches identification of data from individuals), comprising:
a) inputting a plurality of data points into a tool for nonlinear dimension reduction; b) applying nonlinear dimension reduction to the data points to segment the data into clusters (pg. 2 [0017]: “if the medical data includes large dimensionality data (e.g., large dimensionality gene expression data), the preprocessing function may apply a dimensionality reduction technique to reduce the dimensions of the large dimensionality data ( e.g., to a number of informative dimensions of the data). In some implementations, the dimensionality reduction technique may include a t-distributed stochastic neighbor embedding technique, an autoencoder technique, and/or the like. Reducing the dimensionality of the medical data may eliminate noise during further processing of the medical data, as described herein. In some implementations, the ACBP platform may process a large quantity of data items that cannot be processed objectively by a human actor” teaches inputting data sets into a t-distributed stochastic neighbor embedding technique (corresponds to tool for nonlinear dimension reduction) to segment the data into dimensions that will be retained and noise that will be eliminated (correspond to groups or clusters)); 
c) inputting the segmented data of step b ). into an artificial intelligence ("AI")-based tool (pg. 2 [0019]: “As shown in FIG. 1C, and by reference number 130, the ACBP platform may perform, in parallel, clustering and subgrouping techniques on the normalized and dimensionally reduced medical data (e.g., the normalized gene sequences, gene microarray data, and other omics data 115, the normalized clinical trial data 120, and the dimensionally reduced gene expression data 125)...the clustering and subgrouping techniques may include a topological data analysis technique, a non-matrix factorization technique, a neural network technique” teaches inputting the dimensionally reduced data (segmented data) from b) into clustering and subgrouping techniques (correspond to AI-based tool) such as a neural network technique).
Ulain et al. does not appear to explicitly teach d) inputting one or more individual data points into the AI-based tool comprising the segmented data; e) comparing the data from the one or more individual data points to the segmented, clustered data; and f) identifying the one or more individual data points by correlation with the segmented data memorized within the AI-based tool.
However, Cohen et al. teaches d) inputting one or more individual data points into the AI-based tool comprising the segmented data (Fig. 1B and pg. 26 [0266] “an eleventh neural net (also referred to as neural net NN11 "Untrained Cohort Analysis") is utilized to identify patterns in cohort groupings...NN11 is untrained and will be self taught...By analyzing the data using an untrained NN, the NN may utilize clustering to find relevant groupings. The algorithm may iteratively try different grouping and different risk factors until finding an optimal cohort for the given patient. In many cases, untrained NN will find associations that would be discovered by traditional techniques” teaches inputting data into the eleventh neural net (AI-based tool); as the eleventh neural net is iteratively self-taught to identify the optimal groupings, the data is inputted into a neural net that comprises various grouped (segmented) data); 
e) comparing the data from the one or more individual data points to the segmented, clustered data; and f) identifying the one or more individual data points by correlation with the segmented data memorized within the AI-based tool (pg. 30-31 [0316]: “neural net NN11 may perform clustering (e.g., using statistical clustering techniques, etc.) on the cohort population to identify risk factors, e.g., based on medical information from the large volume of patients. For example, by performing clustering on age, the neural net NN11 may determine that individuals between 45-50 are most likely to have cancer, (e.g., first diagnosis)” teaches the eleventh neural net performs clustering based on certain factors (which compares individual data point to cohorts or clusters (segmented, clustered data) to identify correlation between individual data points with certain cohorts or clusters; Fig. 1B and pg. 26 [0266] “an eleventh neural net (also referred to as neural net NN11 "Untrained Cohort Analysis") is utilized to identify patterns in cohort groupings...NN11 is untrained and will be self taught...By analyzing the data using an untrained NN, the NN may utilize clustering to find relevant groupings. The algorithm may iteratively try different grouping and different risk factors until finding an optimal cohort for the given patient. In many cases, untrained NN will find associations that would be discovered by traditional techniques” teaches inputting data into the eleventh neural net (AI-based tool); as the eleventh neural net is iteratively self-taught to identify the optimal groupings, the data is inputted into a neural net that comprises/memorizes various grouped (segmented) data).
Ulain et al. and Cohen et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate d) inputting one or more individual data points into the AI-based tool comprising the segmented data; e) comparing the data from the one or more individual data points to the segmented, clustered data; and f) identifying the one or more individual data points by correlation with the segmented data memorized within the AI-based tool as taught by Cohen et al. to the disclosed invention of Ulain et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[find] an optimal cohort for the given patient” using neural network technique in a disease prediction analysis (Cohen et al. pg. 26 [0266] & pg. 30-31 [0316]-[0317]).
Regarding Claim 9,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Ulain et al. further teaches wherein the non-linear dimension reduction is AI-based (pg. 2 [0017]: “if the medical data includes large dimensionality data (e.g., large dimensionality gene expression data), the preprocessing function may apply a dimensionality reduction technique to reduce the dimensions of the large dimensionality data (e.g., to a number of informative dimensions of the data). In some implementations, the dimensionality reduction technique may include a t-distributed stochastic neighbor embedding technique, an autoencoder technique, and/or the like. Reducing the dimensionality of the medical data may eliminate noise during further processing of the medical data, as described herein. In some implementations, the ACBP platform may process a large quantity of data items that cannot be processed objectively by a human actor” teaches segregating large data sets that cannot be objectively processed by a human actor (correspond to complex data sets) using a t-distributed stochastic neighbor embedding technique, which is a non-linear dimension reduction technique that is AI-based as the technique refers to the computation and learning of the probability that pairs of datapoints in the high-dimensional space are related).
Regarding Claim 10,
Ulain et al. in view of Cohen et al. teaches the method of claim 9.
Ulain et al. further teaches wherein the AI-based non-linear dimension reduction comprises t-distributed stochastic neighbor embedding ("t-SNE") (pg. 2 [0017]: “if the medical data includes large dimensionality data (e.g., large dimensionality gene expression data), the preprocessing function may apply a dimensionality reduction technique to reduce the dimensions of the large dimensionality data (e.g., to a number of informative dimensions of the data). In some implementations, the dimensionality reduction technique may include a t-distributed stochastic neighbor embedding technique, an autoencoder technique, and/or the like. Reducing the dimensionality of the medical data may eliminate noise during further processing of the medical data, as described herein. In some implementations, the ACBP platform may process a large quantity of data items that cannot be processed objectively by a human actor” teaches segregating large data sets that cannot be objectively processed by a human actor (correspond to complex data sets) using a t-distributed stochastic neighbor embedding technique, which is a non-linear dimension reduction technique that is AI-based as the technique refers to the computation and learning of the probability that pairs of datapoints in the high-dimensional space are related).
Regarding Claim 11,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Cohen et al. further teaches wherein the method further comprises data correction of the plurality of data points (Fig. 3 and pg. 5 [0041]: “FIG. 3 is a flow diagram illustrating operations for identification and correction of problematic data, in accordance with example embodiments” teaches a data correction of data points).
Ulain et al. and Cohen et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the method further comprises data correction of the plurality of data points as taught by Cohen et al. to the disclosed invention of Ulain et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “correct problematic information” such as “missing data, wrong data, [or] ambiguous data” (Cohen et al. Fig. 3 and pg. 28 [0290]).
Regarding Claim 12,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Ulain et al. further teaches wherein the memorization of segregated data and identification of new data by comparison to the memorized data utilizes an artificial neural net (pg. 2 [0019]: “As shown in FIG. 1C, and by reference number 130, the ACBP platform may perform, in parallel, clustering and subgrouping techniques on the normalized and dimensionally reduced medical data (e.g., the normalized gene sequences, gene microarray data, and other omics data 115, the normalized clinical trial data 120, and the dimensionally reduced gene expression data 125)...the clustering and subgrouping techniques may include a topological data analysis technique, a non-matrix factorization technique, a neural network technique” teaches performing learning on the normalized and dimensionally reduced medical data (correspond to segregated data) using clustering and subgrouping learning techniques; the learning process corresponds to memorization since the learning process includes unsupervised learning techniques such as using a neural network technique (see pg. 3 [0022]); pg. 3 [0023]: “As shown in FIG. 1D, and by reference number 135, the ACBP platform may identify a group of similar patients, from the potential patients, based on performing the clustering and subgrouping techniques on the normalized and dimensionally reduced medical data” teaches the clustered and subgrouped data (memorized data) is used for identification of a new group of similar patients (identification of new data) by comparison; pg. 3 [0022] teaches using the neural network technique (corresponds to artificial neural net); Fig. 2 and [0048] teach that the ACBP platform and its functions are implemented by multiple computing devices (including computers with processors), thus rendering the computing device to correspond to a tool).
Regarding Claim 13,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Cohen et al. further teaches wherein the plurality of data points are genetic data used for population stratification (pg. 16 [0167]: “the grouping of a stratified population of human subjects, or stratification of a disease cohort, is in the form of a risk categorization table. The selection of the disease cohort, the cohort of human subjects that share cancer risk factors, are well understood by those skilled in the art of cancer research. In certain embodiments, the cohort may share an age category and smoking history. However, it is understood that the cohort, and the resulting stratification, may be more multidimensional and take into account further environmental, occupational, genetic, or biological factors (e.g. epidemiological factors)” teaches using genetic factors (genetic data) for population stratification).
Ulain et al. and Cohen et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the plurality of data points are genetic data used for population stratification by correlation with the segmented data memorized within the AI-based tool as taught by Cohen et al. to the disclosed invention of Ulain et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to “[find] an optimal cohort for the given patient” using neural network technique in a disease prediction analysis (Cohen et al. pg. 26 [0266] & pg. 30-31 [0316]-[0317]).
Regarding Claim 17,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Cohen et al. further teaches wherein the plurality of data points are used to determine the presence and/or stage of a disease in one or more individuals (pg. 41 [0394] “In this model any of the measured biomarkers, such as those of Table 6, when above a literature recognized threshold for being indicative of the presence of cancer are deemed "Any Marker High" and the patient is categorized as having cancer” teaches data points are used to determine the presence of cancer (disease)).
Ulain et al. and Cohen et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the plurality of data points are used to determine the 
One of ordinary skill in the arts would have been motivated to make this modification in order to “[find] an optimal cohort for the given patient” using neural network technique in a disease prediction analysis (Cohen et al. pg. 26 [0266] & pg. 30-31 [0316]-[0317]).
Regarding Claim 18,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Ulain et al. further teaches wherein the plurality of data points are used to determine the genetic features associated with a phenotype (pg. 3 [0026]: “the data analytics function may associate relevant phenotypic data with the identified group of patients...the phenotypic data may include information associated with the identified group of similarly expressed genes, observable physical or biochemical characteristics of the identified group of patients as determined by genetic makeup and environmental influences, expressions of specific traits, such as stature or blood type, based on genetic and environmental influences” teaches data are used to determine to genetic features associated with phenotypic data).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ulain et al. (US 2019/0156946 A1) in view of Cohen et al. (US 2018/0068083 A1) and further in view of Kim et al. (“Ensembled support vector machines for human papillomavirus risk type prediction from protein secondary structures”).
Regarding Claim 14,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Ulain et al. in view of Cohen et al. does not appear to explicitly teach wherein the plurality of data points are used to determine the presence and/or concentration of microbial organisms or virus.
Kim et al. teaches wherein the plurality of data points are used to determine the presence and/or concentration of microbial organisms or virus (pg. 190 Section 2.7:
    PNG
    media_image1.png
    287
    608
    media_image1.png
    Greyscale
teaches data points are used to determine the presence and concentration of the human papillomavirus (HPV)).
Ulain et al., Cohen et al., and Kim et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the plurality of data points are used to determine the presence and/or concentration of microbial organisms or virus as taught by Kim et al. to the disclosed invention of Ulain et al. in view of Cohen et al.
One of ordinary skill in the arts would have been motivated to make this modification because “the SVM ensemble utilizing E6 protein structures improves the HPV classification performance more than other methods” (Kim et al. pg. 192 last full paragraph).




Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ulain et al. (US 2019/0156946 A1) in view of Cohen et al. (US 2018/0068083 A1) and further in view of Solovieff et al. (“Clustering by genetic ancestry using genome-wide SNP data”).
Regarding Claim 15,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Ulain et al. in view of Cohen et al. does not appear to explicitly teach wherein the plurality of data points are used to determine the genetic heritage of one or more individuals.
However, Solovieff et al. teaches wherein the plurality of data points are used to determine the genetic heritage of one or more individuals (pg. 1 last full paragraph to pg. 2: “We propose a different algorithm in which we identify clusters of varying genetic ancestry using the results of PCA from genome-wide data. The algorithm includes a novel approach to choosing the appropriate number of informative PCs, a clustering step to group subjects into clusters of genetic diversity and a novel "scoring index" (SI) to choose the appropriate number of clusters” teaches using genetic data to determine genetic ancestry (heritage) of individuals).
Ulain et al., Cohen et al., and Solovieff et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the plurality of data points are used to determine the genetic heritage of one or more individuals as taught by Solovieff et al. to the disclosed invention of Ulain et al. in view of Cohen et al.
One of ordinary skill in the arts would have been motivated to make this modification in order to leverage an algorithm that “works well in real data...and...simulated data” and that produces “cluster assignments [that] can be used to study locus heterogeneity and identify SNPs and genes that have a different effect on the phenotype in different ethnic groups” (Solovieff et al. pg. 10 Conclusion).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ulain et al. (US 2019/0156946 A1) in view of Cohen et al. (US 2018/0068083 A1) and further in view of De Bruin et al. (US 9,460,400 B2).
Regarding Claim 16,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Ulain et al. in view of Cohen et al. does not appear to explicitly teach wherein the plurality of data points are used to determine the predicted response of one or more individuals to a particular therapeutic intervention.
However, De Bruin et al. teaches wherein the plurality of data points are used to determine the predicted response of one or more individuals to a particular therapeutic intervention (Col. 4 lines 44-45: “comparing the subject patient dataset to the feature data scheme or model to predict a response for the patient” and Col. 10 lines 12-18: “This feedback consists of both qualitative and quantitative data describing the patient's response to the prescribed treatment interpreted within the context of an estimate of the patient's reliability as a historian, adherence to treatment and adequacy of prescribed therapy (e.g. drug dose and duration of administration)” teach using data points to predict a patient’s response to a particular drug (therapeutic intervention)).
Ulain et al., Cohen et al., and De Bruin et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate wherein the plurality of data points are used to determine the predicted response of one or more individuals to a particular therapeutic intervention as taught by De Bruin et al. to the disclosed invention of Ulain et al. in view of Cohen et al.
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ulain et al. (US 2019/0156946 A1) in view of Cohen et al. (US 2018/0068083 A1) and further in view of Zheng et al. (“Learning Multi-Attention Convolutional Neural Network for Fine-Grained Image Recognition”).
Regarding Claim 19,
Ulain et al. in view of Cohen et al. teaches the method of claim 8.
Ulain et al. in view of Cohen et al. does not appear to explicitly teach wherein different frames containing different representations of the segmented data are employed to increase the system's performance.
However, Zheng et al. teaches wherein different frames containing different representations of the segmented data are employed to increase the system's performance (Fig. 2 and caption teach input image data is segmented into segmented data wherein different frames contain different representations in which each representation is focused on a particular part of the image; pg. 5225 Section 4.4: “Since the images of aircrafts have clear spatial structures, we can obtain good part localization result by the proposed MA-CNN network with four part proposals, which are shown in Figure 6 (c). The classification results on FGVC-Aircraft dataset are further summarized in Table 4. The proposed MA-CNN (4 parts + object) outperforms the high-dimensional B-CNN...with a clear margin” teaches the multiple attention convolutional neural network for fine-grained recognition is employed to increase a system’s performance).
Ulain et al., Cohen et al., and Zheng et al. are analogous art to the claimed invention because they are directed to processing data for data analytic purposes.

One of ordinary skill in the arts would have been motivated to make this modification because of the following, “we propose a multiple attention convolutional neural network for fine-grained recognition, which jointly learns discriminative part localization and fine-grained feature representation...Extensive experiments demonstrate the superior performance on both multiple-part localization and fine-grained recognition on birds, aircrafts and cars” (Zheng et al. pg. 5226 Section 5).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Solovieff et al. (“Clustering by genetic ancestry using genome-wide SNP data”) in view of Ulain et al. (US 2019/0156946 A1).
Regarding Claim 20,
Solovieff et al. teaches A method for including or excluding one or more individuals as being descended from a particular heritage, comprising the steps of (pg. 1 last full paragraph to pg. 2: “We propose a different algorithm in which we identify clusters of varying genetic ancestry using the results of PCA from genome-wide data. The algorithm includes a novel approach to choosing the appropriate number of informative PCs, a clustering step to group subjects into clusters of genetic diversity and a novel "scoring index" (SI) to choose the appropriate number of clusters” teaches performing clustering on genetic data to determine genetic ancestry (heritage) of individuals, which corresponds to including or excluding individuals in a particular cluster representing an individual descended from a particular heritage):
...d) inputting genetic data from one or more individuals into the AI-based tool comprising the segmented genetic data; e) comparing the genetic data from one or more individuals to the segmented pg. 2 second full paragraph: “The algorithm that we developed consists of the following three components: 1) selection of informative PCs for the cluster analysis; 2) clustering to discover population substructure; 3) a novel score to automatically select the best number of clusters that satisfy a variety of criteria. We select the informative PCs by visually inspecting a heatmap and scree plot of the top PCs (Figure 1)” teaches an AI-based algorithm (tool) that uses principal components analysis (PCA) to determine principal components (PCs) in step 1) and uses clustering analysis to analyzed the results of step 1) wherein step 2) already contains the segmented data as a result of the PCA and step 2) performs clustering on the segmented data from the PCA; pg. 2 second full paragraph: “Based on the top PCs, we cluster individuals using k-means clustering. K-means clustering assigns subjects to a pre-specified number of clusters by maximizing the distance between subjects in different clusters. Distance is defined as the Euclidean distance between subjects with respect to their top PCs” teaches performing clustering on the segmented data, which compares individual data to the data within each cluster; pg. 1 last full paragraph to pg. 2 teaches performing the algorithm on genetic data); and 
f) including or excluding one or more individuals as being descended from a particular heritage by identifying the correlation of the individual data with segmented genetic data within the AI-based tool (pg. 1 last full paragraph to pg. 2: “We propose a different algorithm in which we identify clusters of varying genetic ancestry using the results of PCA from genome-wide data. The algorithm includes a novel approach to choosing the appropriate number of informative PCs, a clustering step to group subjects into clusters of genetic diversity and a novel "scoring index" (SI) to choose the appropriate number of clusters” teaches performing clustering on genetic data to determine genetic ancestry (heritage) of individuals, which corresponds to including or excluding individuals in a particular cluster representing an individual descended from a particular heritage by identifying the correlation of the individual data to the data within the cluster; pg. 2 second full paragraph: “The algorithm that we developed consists of the following three components: 1) selection of informative PCs for the cluster analysis; 2) clustering to discover population substructure; 3) a novel score to automatically select the best number of clusters that satisfy a variety of criteria. We select the informative PCs by visually inspecting a heatmap and scree plot of the top PCs (Figure 1)” teaches an AI-based algorithm (tool)).
Solovieff et al. does not appear to explicitly teach a) inputting data from the genetic data of a plurality of individuals into a tool for nonlinear dimension reduction; b) applying nonlinear dimension reduction to the data from a plurality of individuals to segment the data into clusters; c) inputting the segmented genetic data of step b ). into an artificial intelligence ("Al")-based tool.
However, Ulain et al. teaches a) inputting data from the genetic data of a plurality of individuals into a tool for nonlinear dimension reduction; b) applying nonlinear dimension reduction to the data from a plurality of individuals to segment the data into clusters (pg. 2 [0017]: “if the medical data includes large dimensionality data (e.g., large dimensionality gene expression data), the preprocessing function may apply a dimensionality reduction technique to reduce the dimensions of the large dimensionality data ( e.g., to a number of informative dimensions of the data). In some implementations, the dimensionality reduction technique may include a t-distributed stochastic neighbor embedding technique, an autoencoder technique, and/or the like. Reducing the dimensionality of the medical data may eliminate noise during further processing of the medical data, as described herein. In some implementations, the ACBP platform may process a large quantity of data items that cannot be processed objectively by a human actor” teaches inputting genetic data sets into a t-distributed stochastic neighbor embedding technique (corresponds to tool for nonlinear dimension reduction) to segment the data into dimensions that will be retained and noise that will be eliminated (correspond to groups or clusters)); 
c) inputting the segmented genetic data of step b). into an artificial intelligence ("Al")-based tool (pg. 2 [0019]: “As shown in FIG. 1C, and by reference number 130, the ACBP platform may perform, in parallel, clustering and subgrouping techniques on the normalized and dimensionally reduced medical data (e.g., the normalized gene sequences, gene microarray data, and other omics data 115, the normalized clinical trial data 120, and the dimensionally reduced gene expression data 125)...the clustering and subgrouping techniques may include a topological data analysis technique, a non-matrix factorization technique, a neural network technique” teaches inputting the dimensionally reduced genetic data (segmented genetic data) from b) into clustering and subgrouping techniques (correspond to AI-based tool) such as a neural network technique).
Solovieff et al. and Ulain et al. are analogous art to the claimed invention because they are directed to processing data for genetic data analytic purposes.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate a) inputting data from the genetic data of a plurality of individuals into a tool for nonlinear dimension reduction; b) applying nonlinear dimension reduction to the data from a plurality of individuals to segment the data into clusters; c) inputting the segmented genetic data of step b). into an artificial intelligence ("Al")-based tool as taught by Ulain et al. to the disclosed invention of Solovieff et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage nonlinear dimension reduction techniques such as “t-distributed stochastic neighbor embedding technique” because “[r]educing the dimensionality of the medical data may eliminate noise during further processing of the medical data,” in particular when “the...platform may process a large quantity of data items that cannot be processed objectively by a human actor” (Ulain et al. pg. 2 [0017]).




Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Siegel et al. (US 2015/0324527 A1) teaches performing analytics via a statistical discovery component and a natural language processing component to selectively identify correlations between genomic profile information of the patient and selected data of the data sources, which is relevant to the claimed invention in independent claims 1, 8, and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/YING YU CHEN/               Examiner, Art Unit 2125